Title: To James Madison from William E. Hũlings, 15 February 1803
From: Hũlings, William E.
To: Madison, James


SirNew Orleans 15th. feby 1803
As the Spanish Minister will have recd. Answers to his letters from this Governt. long ’ere this reaches you, No doubt you are instructed by what authority Mr. Morales has anihilated the American Deposit. It is yet a profound secret here, Altho’ the Opinion has become pretty general that he coud not have acted without high authority. Two good reasons are given for the Opinion. First, That he is one of the best informed Men in the Province. Second[l]y, That he is too rich to take, unnecessarily the responsability of a measure that wou’d inevitably raise him many enemies. The tenor of the inclosed decree plainly shows that the Necessities of the Province are the Only Motives on which the permission for the entry of Provisions is founded. I have the honour to subscribe myself your Most Obdt. humble Servt. &c
Wm. E Hũlings
  

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). Written below the duplicate copy of Hũlings to JM, 8 Feb. 1803. In a 26 Feb. note Hũlings added: “The Original with the Intendt’s answer will go in a day or two by the Brig Tartar Capt Mathew Strong. I have put it on board that Vessel, thinkg her a better Vessel than the One that carries this.” JM received a copy by 21 Mar. (see JM to Jefferson, 21 Mar. 1803).



   
   For the decree, see Hũlings to JM, 8 Feb. 1803, and n. 1.


